Citation Nr: 1110645	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for plantar calluses of the left foot.

2.  Entitlement to an evaluation in excess of 30 percent for plantar calluses of the right foot.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation higher than 30 percent for plantar calluses of his bilateral feet.  The Veteran timely appealed that decision.

The Board notes that the Veteran also was denied a total disability based on individual unemployability due to service-connected disabilities (TDIU) in a January 2009 rating decision.  He also timely disagreed with that decision and a statement of the case was issued on that issue in July 2009.  However, in his August 2009 substantive appeal, he specifically declined to pursue an appeal on that issue.  Accordingly, the Board does not have jurisdiction over that claim and it will no longer be addressed in this decision.  See 38 C.F.R. §§ 20.200, 20.202 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in his August 2009 substantive appeal, the Veteran indicated that he wished to have a hearing before a Veterans Law Judge at the local VA office.  The RO sent a November 2010 letter scheduling him for a videoconference hearing on January 19, 2011.  On December 28, 2010, the RO sent the Veteran another letter stating that his videoconference hearing for "January 19, 2010" was canceled and that the "hearing would be rescheduled for a future date."  No hearing appears to have been rescheduled, nor does it appear that this cancellation was due to the Veteran withdrawing his request for a hearing on appeal.  Consequently, a Travel Board or videoconference hearing should be scheduled.  As it is the RO which conducts scheduling of Travel Board hearings, the case must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

